EXHIBIT FOR IMMEDIATE RELEASE CONTACT: STEPHANIE CLARKE October 17, 2008 415-381-8198 steph@hamiltoninkpr.com BANK OF MARIN BANCORP REPORTS YEAR TO DATE NET INCOME AND EARNINGS PER SHARE GROWTH Novato, CA Bank of Marin Bancorp (Nasdaq: BMRC) President and CEO Russell A. Colombo announced earnings for the nine-month period ended September 30, 2008 of $9.4 million, an increase of $291thousand, or 3.2% over the same period a year ago.Diluted earnings per share for the nine-month period totaled $1.79, an increase of 9 cents per share, or 5.3%, over the same period a year ago. Earnings for the third quarter of 2008, totaled $2.7 million, compared to $3.2 million in the same period of 2007. Diluted earnings per share were $0.52 in the third quarter of 2008, compared to $0.60 in the third quarter of 2007.
